Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 10, and 19:
	The claims require “using the output to automatically determine at least one factor as new virtual evidence for use with the deep probabilistic logic module; and adding the new virtual evidence to the deep probabilistic logic module”.
      In relying on the claim languages and that of the specification, it is not clear what the determined factors are that would be set as the new evidence, said determined at least one factor is ambiguous and unclear and thereby the claim is rejected as being indefinite. For purpose of Examination, the Examiner interprets said factor as to indicate determine score, confidence level, weights and the like.
       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter, because the claim 19 is drawn to a “a computer readable medium storing instructions”. 
Furthermore, the specification of page 36 of 38 cites “Computer-readable mediums may be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable mediums that carry computer- executable instructions are transmission media. Thus, by way of example, and not limitation, embodiments of the disclosure can comprise at least two distinctly different kinds of computer-readable mediums: non-transitory computer-readable storage media (devices) and transmission media”. Thereby the disclosure implies in the case of said medium being transmission media, that Applicant intends or implied the instruction may possibly in a case not be referred fully as a 'non-transitory computer-readable storage medium' which could include transmission type media, such as wireless or radio waves, etc.  The broadest reasonable interpretation of the claim in light of the specification and Official Gazette Notice (1251 OG 212, made available February 23, 2010), concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten). Therefore, the claim do not fall within a statutory category. In view of the Official Gazette Notice (1251 OG 212, made available February 23, 2010), the examiner suggests amending the claims to recite "a non-transitory computer readable storage medium", and/or “a program embodied in a non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8-14, and, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Wang et al. (NPL, cited in IDS), in view of Neil et al (US 2021/0027889, A1).

    Regarding claim 1, Wang teaches a method (pages 4-5 of Wang teaches at least obtaining a set of virtual evidences K, inputs Xi, learned outputs Y and running said inputs and/or learned outputs to a deep probabilistic logic module depicted on page 5 (Algorithm DPL learning)) comprising: 
receiving output from a deep probabilistic logic module in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module);
using the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  and 
adding the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
    Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module and adding said new virtual evidence.
    Neil teaches using in at least para. 0045-0046 and Figs. 2 a weighted graph to automatically determine as further cited in at least para. 0051-0054, and 0099 labels data and at least one score or confidence level as new weights or virtual evidence for use as noted further in Figs. 2 and para. 0051 with a deep probabilistic logic module, the outputs from the first model understood in the art as said determine at least one factor or said new virtual evidence is used or added in the second model for use with the deep probabilistic logic module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module and adding said new virtual evidence, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 2 (according to claim 1), Wang further teaches wherein the method further includes: receiving the output from the deep probabilistic logic module in response to running the new virtual evidence and the initial set of virtual evidence through the deep probabilistic logic module (Output of learned prediction module, page 5, left column, Algorithm 1, and new output after applying the learned output to the next iteration); and using the output to automatically determine new factors for additional virtual evidence to use with the deep probabilistic logic module (the outputs of page 5, left column, Algorithm 1, are used or added to automatically determine new scores or factors for additional virtual evidence to use with the deep probabilistic logic module);
and adding the additional virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1).

    Regarding claim 3 (according to claim 1), Wang is silent regarding wherein said method further includes: applying a score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and using the score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score.
     Neil further teaches in at least para. 0099 an applying score function to generate a score for each semantic or factor in a set of semantics of para. 0045-0046 or factors to use as noted further in para. 0051 with a deep probabilistic logic module and using said score to determine in a case an uncertainty rank for each semantic or factor relative to other factors in the set of factors from a highest score to a lowest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein applying said score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and using said score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 4 (according to claim 3), Wang is silent regarding wherein automatically determining the at least one factor for the new virtual evidence uses one or more factors associated with the highest score.
    Neil further teaches in at least Figs 2 and para. 0099 automatically determining the at least one factor for the new input set of data uses one or more output scores and semantics indicative of said factors associated with the highest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein automatically determining said at least one factor for the new virtual evidence uses one or more factors associated with the highest score, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 5 (according to claim 3), Wang is silent regarding wherein further comprising: selecting one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generating the new virtual evidence for the one or more factors based on a response from the individual.
    Neil further teaches in at least para. 0054 automatically selecting outputs comprising said one or more factors to send to an individual 162 for review based on a quality score or confidence score indicating a level of uncertainty in a prediction for the one or more factors and generating in a case as implied further in para. 0054 reinforcing data as said new virtual evidence for the one or more factors based on a response from the individual. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein selecting said one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generating said new virtual evidence for the one or more factors based on a response from the individual, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 8 (according to claim 1), Wang further teaches wherein the initial set of virtual evidence is a predetermined set of factors to use in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of said predetermined set of scores, outputs or factors to use in training a model).

    Regarding claim 9 (according to claim 1), Wang further teaches wherein the at least one factor defines a probabilistic distribution over unknown label variables that is used in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of a predetermined set of scores, outputs or factors to use in training a model further obviously defines a probabilistic distribution over unknown label variables that is used in training said model).

    Regarding claim 10, Wang teaches a computer device (the Abstract and page 3 of Wang teaches a machine learning employing a deep probabilistic logic module which is understoodly performed in the art by a computing device),
comprising: a memory to store data and instructions (an implied machine learning device employing said deep probabilistic logic module of the Abstract and pages 3-5 obviously comprise and at least one processor operable to communicate with a  memory to perform at least the functions of page 5, “algorithm 1 DPL Learning for retrieving at least stored data and use at least a NLP for processing said data)
 and at least one processor operable to communicate with the memory (implied processor of at least Abstract and pages 3-5),
wherein the at least one processor is operable to: 
receive output from a deep probabilistic logic module in communication with the computer device in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module);
 use the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  and 
add the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
    Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module and add said new virtual evidence.
      Neil teaches in at least para. 0093 a machine learning computing system comprises at least a memory, a processor and computer readable instructions for realizing at least in para. 0045-0046 and Figs. 2 a weighted graph to automatically determine as further cited in at least para. 0051-0054, and 0099 labels data and at least one score or confidence level as new weights or virtual evidence for use as noted further in Figs. 2 and para. 0051 with a deep probabilistic logic module, the outputs from the first model understood in the art as said determine at least one factor or said new virtual evidence is used or added in the second model for use with the deep probabilistic logic module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module and add said new virtual evidence, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 11 (according to claim 10), Wang further teaches wherein the processor is further operable to: receive the output from the deep probabilistic logic module in response to running the new virtual evidence and the initial set of virtual evidence through the deep probabilistic logic module (Output of learned prediction module, page 5, left column, Algorithm 1, and new output after applying the learned output to the next iteration); and use the output to automatically determine new factors for additional virtual evidence to use with the deep probabilistic logic module (the outputs of page 5, left column, Algorithm 1, are used or added to automatically determine new scores or factors for additional virtual evidence to use with the deep probabilistic logic module); and add the additional virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1).

    Regarding claim 12 (according to claim 10), Wang is silent regarding wherein the processor is further operable to: apply a score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module; and use the score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score.
     Neil further teaches in at least para. 0099 an applying score function to generate a score for each semantic or factor in a set of semantics of para. 0045-0046 or factors to use as noted further in para. 0051 with a deep probabilistic logic module and using said score to determine in a case an uncertainty rank for each semantic or factor relative to other factors in the set of factors from a highest score to a lowest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein apply said score function to generate a score for each factor in a set of factors to use with the deep probabilistic logic module and use said score to determine a rank for each factor relative to other factors in the set of factors from a highest score to a lowest score, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 13 (according to claim 12), Wang is silent regarding wherein the processor is further operable to automatically determine the at least one factor for the new virtual evidence by using one or more factors associated with the highest score.
      Neil further teaches in at least Figs 2 and para. 0099 automatically determining the at least one factor for the new input set of data uses one or more output scores and semantics indicative of said factors associated with the highest score. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein automatically determine said at least one factor for the new virtual evidence uses one or more factors associated with the highest score, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 14 (according to claim 12), Wang is silent regarding wherein the processor is further operable to: select one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors; and generate the new virtual evidence for the one or more factors based on a response from the individual.
   Neil further teaches in at least para. 0054 automatically selecting outputs comprising said one or more factors to send to an individual 162 for review based on a quality score or confidence score indicating a level of uncertainty in a prediction for the one or more factors and generating in a case as implied further in para. 0054 reinforcing data as said new virtual evidence for the one or more factors based on a response from the individual. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein select said one or more factors to send to an individual for review based on a confidence score indicating a level of uncertainty in a prediction for the one or more factors and generate said new virtual evidence for the one or more factors based on a response from the individual, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 17 (according to claim 10), Wang further teaches wherein the initial set of virtual evidence is a predetermined set of factors to use in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of said predetermined set of scores, outputs or factors to use in training a model).

    Regarding claim 18 (according to claim 10), Wang further teaches wherein the at least one factor defines a probabilistic distribution over unknown label variables that is used in training a model (initial set of virtual evidences cited further in page 5, left column, Algorithm 1, understoodly indicative of a predetermined set of scores, outputs or factors to use in training a model further obviously defines a probabilistic distribution over unknown label variables that is used in training said model).

    Regarding claim 19, Wang teaches a computer-readable medium storing instructions executable by a computer device (the Abstract and pages 3-5 of Wang teaches a machine learning employing a deep probabilistic logic module which is understoodly performed in the art by a computing device storing instructions for understoodly executing said learning which may be understoodly further stored in a known computer-readable medium),
comprising: at least one instruction for causing the computer device to receive output from a deep probabilistic logic module in communication with the computer device in response to running an initial set of virtual evidence through the deep probabilistic logic module  (page 5, left column, Algorithm 1: "DPL Learning", where the Output comprises the learned prediction module in response to running said initial set of virtual evidence through the deep probabilistic logic module where the system further in pages 4-5 obtains a set of virtual evidences K, inputs Xi, learned outputs Y and running said inputs and/or learned outputs to the deep probabilistic logic module depicted on page 5 (Algorithm DPL learning)); 
at least one instruction for causing the computer device to use the output to automatically determine at least one factor as virtual evidence for use with the deep probabilistic logic module (using the learned output as further illustrated in at least page 5, left column, Algorithm 1, values @ at the current iteration to determine learned score or obviously factor as understoodly said new virtual evidence for use with the deep probabilistic logic module);  
and at least one instruction for causing the computer device to add the virtual evidence to the deep probabilistic logic module (page 5, left column, Algorithm 1, further cited values from at least said one iteration are added through training to the deep Probabilistic logic module in the next iteration).
    Wang teaches the claimed limitations in at least pages 3-5 except for specifically citing said at least one factor specifically as new virtual evidence for use with the deep probabilistic logic module and add said new virtual evidence to the deep probabilistic logic module.
      Neil teaches in at least para. 0093 a machine learning computing system comprises at least a memory, a processor and computer readable instructions for realizing at least in para. 0045-0046 and Figs. 2 a weighted graph to automatically determine as further cited in at least para. 0051-0054, and 0099 labels data and at least one score or confidence level as new weights or virtual evidence for use as noted further in Figs. 2 and para. 0051 with a deep probabilistic logic module, the outputs from the first model understood in the art as said determine at least one factor or said new virtual evidence is used or added in the second model for use with the deep probabilistic logic module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Neil to include wherein determine said at least one factor as new virtual evidence for use with the deep probabilistic logic module and adding said new virtual evidence, as illustrated above, as Wang in view of Neil are in the same field of endeavor of supplying data to a  deep probabilistic logic module, and use said deep probabilistic logic module to output data, Neil further complements Wang with at least a semantic and weighted graph to further determine a confidence level of the output data which may further be streamlined to a human reviewer based on at least the scored data where the highest scored data is used as the output data for use in said deep probabilistic logic module whereby output data quality is optimized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claims Standings
Claims 6-7, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all outstanding rejections are overcome. Those not rejected over the prior arts illustrate:
6. The method of claim 3, wherein the score function is selected in response to a factor graph of the deep probabilistic logic module and a deep neural network of the deep probabilistic logic module agreeing on a prediction for the initial set of the virtual evidence.
7. The method of claim 3, wherein the score function is selected in response to a factor graph of the deep probabilistic logic module and a deep neural network of the deep probabilistic logic module disagreeing on a prediction for the initial set of the virtual evidence.
15. The computer device of claim 12, wherein the processor is further operable to select the score function in response to a factor graph of the deep probabilistic logic module and a deep neural network of the deep probabilistic logic module agreeing on a prediction for the initial set of the virtual evidence.
16. The computer device of claim 12, wherein the processor is further operable to select the score function in response to a factor graph of the deep probabilistic logic module and a deep neural network of the deep probabilistic logic module disagreeing on a prediction for the initial set of the virtual evidence.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        06/06/2022